RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1763-17T3

O.K.,

          Plaintiff-Respondent,

v.

A.K.,1

     Defendant-Appellant.
_______________________

                    Argued February 12, 2020 – Decided January 15, 2021

                    Before Judges Fuentes and Mayer.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Essex County, Docket
                    No. FV-07-1299-16.

                    A.K., appellant, argued the cause pro se.

                    Respondent has not filed a brief.

          The opinion of the court was delivered by



1
  We use initials to protect the parties' privacy and the confidentiality of these
proceedings. R. 1:38-3(d)(9).
FUENTES, P.J.A.D.

       Defendant A.K., appearing pro se, appeals from an amended Final

Restraining Order (FRO) entered by the Essex County Chancery Division,

Family Part on October 31, 2017, under the Prevention of Domestic Violence

Act (PDVA), N.J.S.A. 2C:25-17 to -35. The appellate record includes the

transcript of the original FRO hearing conducted on November 9, 2015 before

Judge Bridget A. Stecher. The record shows plaintiff O.K. was at the time

married to defendant; they had two children who were then five and six years

old.    Prior to seeking relief under the PDVA plaintiff had filed a marital

dissolution action, which at the time was still pending.

       At the initial FRO hearing, Judge Stecher found plaintiff's demeanor

trustworthy and her testimony credible. By contrast, the judge found defendant's

testimony evasive and overall not credible. Based on the parties' testimony,

Judge Stecher found plaintiff proved, by a preponderance of the credible

evidence, that defendant committed the predicate act of harassment, a petty

disorderly persons offense under N.J.S.A. 2C:33-4(a).      The judge accepted

plaintiff's testimony that defendant used social media to harass her. The judge

thereafter applied the two-prong analytical paradigm this court established in

Silver v. Silver, 387 N.J. Super. 112, 125-27 (2006), and found plaintiff was


                                                                        A-1763-17T3
                                        2
entitled to court-ordered restraints to protect her from further immediate

harassment and to protect her from future misconduct by defendant. The judge

also granted plaintiff primary custody of the children and exclusive possession

of the marital residence and denied defendant parenting time with the children.

      The November 9, 2015 FRO was subsequently amended on November 20,

2015, December 8, 2015, and finally on October 31, 2017. In this appeal,

defendant seeks the reversal of the October 31, 2017 amended FRO. However,

he has not provided a transcript of the October 31, 2017 hearing. In fact, all of

the arguments defendant makes in his pro se brief are directed at the November

9, 2015 hearing. Ironically, the October 31, 2017 amended FRO was favorable

to defendant because it allowed him parenting time with the children, something

the original FRO and the two subsequent amended FROs specifically denied.

      The appellate record shows defendant filed an emergent motion on

January 22, 2018, "To Set Aside the October 31, 2017 Amended Final Domestic

Violence Restraining Order (FRO)." We denied this motion in an order dated

January 23, 2018.     In two separate orders dated May 18, 2018, we denied

defendant's motions seeking the assignment of counsel and to accelerate the

appeal. Finally, in an order dated June 7, 2019, this court denied defendant's

motion to use the transcript of the November 9, 2015 FRO hearing in lieu of


                                                                         A-1763-17T3
                                       3
providing the transcript of the October 31, 2017 hearing. Without a record of

these proceedings, we cannot review the trial court's decision.

      Pursuant to Rule 2:9-9, the appeal is dismissed with prejudice.




                                                                        A-1763-17T3
                                       4